DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the preliminary amendment filed on 10/21/2019. Claims 1 – 10 are currently pending and hereinafter examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the “network of pipes … extend around each other” (see claim 4); and 2) “said first and second collectors being connected together by one or more lines extending substantially radially with respect to said axis” (see claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 2, 7 and 10 are objected to because of the following informalities:  
in line 2-3 of claim 2, the phrase “at least one passage of ancillaries tubular arm” should be change to - - at least one tubular arm for the passage of ancillaries - - for proper clarity and correspondence with specification (see p. 11, ll. 17-18);
in line 6 of claim 7 the phrase “said axis” should be changed to - - an axis - - for proper clarity and antecedent basis; and
in lines 1-2 of claim 10 the phrase “the collectors and/or ramps” should be changed to - - collectors and/or ramps - - for proper clarity and antecedent basis - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “means for circulating the liquid” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “circulating the liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: pumping device or pump (see p. 14, ll. 18-19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 1 in line 12 recites “a network of pipes of the outer wall”.  It is not clear if the network of pipes in line 12 refer to the previously recited structure of the outer wall comprising or supporting at least one network of pipes.  For example the specification discussed segments and sectors of pipes and therefore it is unclear how many networks are being claimed (see for example p. 3, l. 18).
The term "substantially located at the level of the arm" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not know how close to the level the intake and outlet must be in order to avoid infringing the claim.  Further the arm 52 is a radial structure as shown in fig. 9 and it is not clear what portion of the arm represents the claimed level.  The term “level” can be interpreted as “a specific height” (Merriam-Webster online).  Therefore the metes and bounds of the claim are unclear.
The term "one or more lines extending substantially radially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not know how close to radial the line(s) must be in order to avoid infringing the claim.
Claim 7 recites first and second collectors.  It is unclear if the first and second collectors refer to the claim 6 collector or are in addition to the claim 6 collector.  .
Regarding claims 9 and 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8387362 B2 (Storage) in view of Pub. No. US 20090165995 A1 (Bajusz) and US Patent 5228643 (Manda)
As to claims 1 and 7, Storage discloses a propulsion assembly 10 for aircraft (see col. 3, l. 20), comprising a turbomachine 10 surrounded by a nacelle (42, see also col. 10, l. 17) comprising an annular air intake lip (at 28 in fig. 1) extending around the turbomachine by two annular walls, inner (inwards of “300” in fig. 8) and outer (outwards of “300” in fig. 8), respectively, configured to be swept across by air flows at least when the aircraft is in flight (airflow flows through bypass duct 40 in fig. 1 and outward of lip 28 in fig. 1 when aircraft is in flight), wherein:
said inner or outer walls comprises or supports at least one network of pipes (232; see in fig. 4 that pipes 232 extend circumferentially along the circumferential length of manifold 202 between for example a first end 210 and second end 212 shown in fig. 3; see also col. 4, ll. 18-20) configured to transport a liquid (as shown in fig. 2 heated oil from engine is pumped via pump 112 to heat exchanger 130 in nacelle 42; see also col. 2, ll. 60-65) in contact with said inner wall (see fig. 4 below showing pipes in contact with inner wall; the configuration of outer wall is similar; see discussion of heat exchanger 130 proximate outer wall 205 of nacelle 42 in col. 4, ll. 5-10 and see fins ) or said outer wall to form air-liquid heat exchangers 130 respectively inner and outer (see figs. 1 and 8 regarding inner and see fig. 9 regarding outer), the pipes 232 of each inner or outer heat exchanger being connected in parallel with each other (see fig. 4 showing parallel pipes 232 connected together by radial sidewalls between openings at 232 in fig. 4; it is noted that pipes 232 may also be circular in cross section, see col. 4, l. 28), 
a network of pipes of the inner wall having at least one liquid outlet 242 and at least one liquid intake 240 (see fig. 3) of a network of pipes of the outer wall (fig. 3 can 
the propulsion assembly comprises means 212 for circulating the liquid, connected to at least one liquid intake 240 of a network of pipes of the inner wall for its liquid supply, and connected to at least one liquid outlet 242 of the network of pipes of the outer wall for the recovery of the liquid (see col. 5, ll. 10-15 relating figs. 2 and 3 wherein the inlet 240 is just downstream of valve 132 and outlet 242 is just upstream of valve 134); and wherein said at least one liquid outlet (at 242 in fig. 3 wherein fig. 3 represents the network of pipes of inner wall) of the network of pipes of the inner wall is connected to a first inner collector and said at least one liquid intake (at 240 in fig. 3 wherein fig. 3 represents the network of pipes of outer wall) of the network of pipes of the outer wall is connected to a second outer collector (heat exchanger 130 of each network of pipes (i.e., inner wall and outer wall) includes a collector at each of the inlet and the outlet of network of pipes of each heat exchanger 130, the collector being the portion of manifold 202 at 210 and 212 (see fig. 3) wherein oil that enters or exits each of the parallel pipes 232 collects; the collector is the equivalent of structure 310 or 322 in fig. 5), but is silent said inner and outer walls each comprises or supports at least one network of pipes (Storage appears to contemplate heat exchangers on both the inner and outer walls in col. 6, ll. 40-50 in order to optimize cooling capacity but does not appear to disclose both in the same embodiment); the at least one liquid outlet of the network of pipes of the inner wall connected in series with the at least one liquid intake of the network of pipes of the outer wall; and said first and second collectors being connected together by one or more lines extending substantially radially with respect to said axis.

    PNG
    media_image1.png
    593
    920
    media_image1.png
    Greyscale
[AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Bajusz teaches a propulsion assembly 10 for aircraft (par. 5), comprising a turbomachine surrounded by a nacelle (see fig. 1 below) comprising an annular air intake lip 16 extending around the turbomachine by two annular walls, inner 163 and outer 162 (see fig. 2), respectively, configured to be swept across by air flows at least when the aircraft is in flight (core air enters flows through passage at 22 in fig. 1 below and bypass air flows through passage at 20 in fig. 1 below), wherein: said inner and outer walls each comprises or supports at least one network of pipes (see pipes 431 in each of walls 163 and 162, in both of figs. 2 and 3) configured to transport a liquid in contact with said inner wall or said outer wall to form air-liquid heat exchangers 40 respectively inner and outer (see fig. 2), the pipes of each inner or outer heat exchanger 

    PNG
    media_image3.png
    621
    1056
    media_image3.png
    Greyscale
[AltContent: textbox (turbomachine)][AltContent: arrow][AltContent: arrow][AltContent: textbox (nacelle)][AltContent: arrow]

    PNG
    media_image5.png
    336
    634
    media_image5.png
    Greyscale
[AltContent: textbox (pipes of inner wall 162 connected in series with pipes of outer wall 162 )][AltContent: arrow][AltContent: textbox (first inner collector )][AltContent: arrow][AltContent: textbox (second outer collector )][AltContent: arrow]
and Manda teaches a gas turbine engine with heat exchange applicable to leading edge lips of engine nacelles (col. 1, ll. 55-60) and further teaches a network of pipes 28 in each of inner and outer walls (parallel pipes 28 extend from inlet manifold 20 to outlet manifold 22, see fig. 1 below) wherein and a pipe 28 of an inner wall (at 28) having at least one liquid outlet connected in series with at least one liquid intake of a pipe of the outer wall (at 12) (see fig. 1 below).

    PNG
    media_image7.png
    427
    849
    media_image7.png
    Greyscale
[AltContent: textbox (a pipe of an inner wall having liquid outlet connected in series with liquid intake of a pipe of the outer wall)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage with inner and outer walls each 
As to claim 4, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said networks of pipes have a generally curved (see fig. 5 above wherein pipes 232 are curved extending circumferentially) or annular shape and extend around each other (pipes extend circumferentially near each other).
As to claim 5, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses wherein the networks of pipes are segmented and each comprises at least two sectors (see col. 3, ll. 60-64).
As to claim 6, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said at least one liquid outlet of a network of pipes of the inner wall is connected to said at least one liquid intake of a network of pipes of the outer wall by at least one collector (the liquid outlet of inner pipes being connected to the liquid intake of outer pipes is already discussed in 
As to claim 8, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses wherein said liquid intake of the network of pipes of the inner GVFR\70558AM.doexwall is connected to a feed ramp (at 220 in fig. 3 wherein fig. 3 represents the network of pipes of the inner wall; lubrication is channeled into parallel pipes 232 from a single supply 240; see col. 6, ll. 17-23) and said liquid outlet of the network of pipes of the outer wall is connected to a collection ramp (at 212 in fig. 3 wherein fig. 3 represents the network of pipes of the outer wall; lubrication is channeled collected from parallel pipes 232 into a single outlet 242; see col. 6, ll. 17-23). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz and Manda, as applied to claim 1 above, and further in view of Pub. No. US 20130177410 A1 (Eleftheriou).
As to claim 2, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above, but are silent the turbomachine is connected to the nacelle by at least one passage of ancillaries tubular arm, said at least one liquid intake of the network of pipes of the inner wall and said at least one liquid outlet of the network of pipes of the outer wall being substantially located at the level of the arm
Eleftheriou teaches a turbomachine (par. 11, top) is connected to a nacelle 10 by at least one passage of ancillaries (par. 21, bottom: “air/oil service lines” for air/oil systems in nacelle, see pars. 2, bottom and par. 21) tubular arm 42, said ancillaries being substantially located at the level of the arm (oil lines are within arm and therefore at the arm level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with the turbomachine is connected to the nacelle by at least one passage of ancillaries tubular arm, said at least one liquid intake of the network of pipes of the inner wall and said at least one liquid outlet of the network of pipes of the outer wall being substantially located at the level of the arm as taught by Eleftheriou in order to facilitate using space inside arm for routing or oil lines and permitting inspection of oil lines (Eleftheriou pars. 2 and 21). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz, Manda and Eleftheriou, as applied to claim 2 above, and further in view of US Patent 3797561 (Clark).
As to claim 3, Storage in view of Bajusz, Manda and Eleftheriou teach the current invention as claimed and discussed above, but are silent said arm is located at 12 o'clock by analogy with the dial of a clock.
Clark teaches a turbomachine (see fig. 1) including a passage of ancillaries tubular arm 20 said arm is located at 12 o'clock by analogy with the dial of a clock (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz, Manda and Eleftheriou with said arm is located at 12 o'clock by analogy with the dial of a clock as taught by Eleftheriou in order to facilitate providing access to oil tank at lower portion or engine where oil settled due to gravity (see Clark col. 2, ll. 35-40). 

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz, Manda and Eleftheriou, as applied to claim 1 above, and further in view of Pub. No. US 20080053060 A1 (Olver).
As to claim 9, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage is silent  at least one sheet metal is mounted and fixed, for example by brazing or welding, to each of said inner and outer walls and is shaped to define said network of pipes corresponding to that wall.
Bajusz further teaches wherein at least one sheet metal is mounted and fixed to each of said inner and outer walls and is shaped to define said network of pipes corresponding to that wall (corrugated plate 439 can form channels of heat exchanger 40 the corrugated plate being sandwiched between inner 163 and outer 162 walls wherein plate can be sheet metal, see fig. 8 and pars. 57 and 58); and Olver teaches heat exchanger structures are mounted and fixed to walls with brazing or welding (pars. 21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with wherein at least one sheet metal is mounted and fixed, for example by brazing or 
As to claim 10, Storage in view of Bajusz, Manda and Olver teach the current invention as claimed and discussed above.  Storage further discloses the collectors and/or ramps are mounted and fixed to said inner and outer walls; and Olver teaches heat exchanger structures are mounted and fixed to walls with brazing or welding (pars. 21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz, Manda and Olver with collectors and/or ramps are mounted and fixed, for example by brazing or welding as taught by Olver in order to facilitate an improved cooling apparatus for gas turbines (Olver par. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741